Citation Nr: 1332755	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  09-29 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.
 

REPRESENTATION

Appellant represented by:	Chisholm Chisholm & Kilpatrick, LTD.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from September 1965 to March 1994.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2006 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

Initially, the Board notes that in earlier rating actions in April 2003 and December 2003, the RO denied the appellant's claim in part on the grounds that she was not the Veteran's surviving spouse for VA purposes.  In a June 2009 rating action, however, the RO determined that the appellant in fact was the Veteran's surviving spouse for VA purposes.  Where there is an intervening liberalizing law or VA issue that may affect the disposition of a claim, VA is required to conduct a de novo review of the previously denied claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 125-26 (2004); Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994).  In light of the RO's recent favorable determination regarding the appellant's status as the Veteran's surviving spouse for VA purposes, the Board will consider the claim on a de novo basis.  Id.

In February 2011, the appellant testified at a travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

In a September 2011 decision, the Board denied the appellant's claim for entitlement to service connection for the cause of the Veteran's death.  The appellant appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2013, a Memorandum Decision was issued and the Court vacated the Board's decision and remanded the claim to the Board for readjudication consistent with its decision.

In June 2013, the appellant submitted additional evidence in support of her claim and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c) (2013).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The appellant asserts that entitlement to service connection for the cause of the Veteran's death is warranted on the basis that the cause of his death was related to service.  Specifically, she claims that the Veteran was exposed to Agent Orange during and after the Vietnam War era, to include while serving in Guam from April 1979 to August 1981, which caused him to develop the fatal non-small cell carcinoma.  In support of her claim, the appellant has submitted internet articles containing information regarding storage bins containing herbicides in Guam.

The Veteran died in November 2002 at the age of 55.  The death certificate lists the immediate cause of death as non-small cell carcinoma of the lung.  There were no other conditions listed as contributing to death.  

Respiratory cancers (cancer of the lung, bronchi, larynx, or trachea), are listed as diseases that have been determined to be related to herbicides under the regulations.  
The appellant believes that service connection for the cause of the Veteran's death should be granted on a presumptive basis if her allegations of herbicide exposure are confirmed.  38 C.F.R. § 3.309(e) (2013).

To establish service connection for the cause of the Veteran's death, the service-connected disability must be either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death.  38 C.F.R. § 3.312(b).  A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, or aided or lent assistance to producing death -e.g., when a causal connection is shown.  38 C.F.R. § 3.312(c).

In a decision in September 2011, the Board denied the appellant's claim for entitlement to service connection for the cause of the Veteran's death.  The Board concluded that the Veteran's death was not caused by his service-connected bladder cancer and service connection for the fatal lung cancer was not warranted.  It was also determined that the Veteran did not serve in Vietnam and was not entitled to a presumption of service connection for lung cancer.  The Board further found that the appellant had failed to show that the Veteran was exposed to herbicides or asbestos while stationed in Guam.  
 
In the March 2013 Memorandum Decision, the Court determined that in denying the appellant's claim for entitlement to service connection for the cause of the Veteran's death based on exposure to Agent Orange, the Board erred by not ensuring that VA had complied with its duty to assist by following the procedures for verifying herbicide exposure for locations other than the Republic of Vietnam or certain parts of Korea, as set forth in the VA's Adjudication Procedure Manual, M21-1MR, part IV, Subpart ii, Chap. 2, Section C, paragraph 10(o).  See 38 U.S.C.A. § 5103A(a)(1) (requiring "reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim").  M21-1MR, part IV, Subpart ii, Chap. 2, Section C, paragraph 10(o), was noted to provide that if a Veteran asserts that he was exposed to Agent Orange in a location other than Vietnam or Korea, VA internal procedure directs that adjudicators contact a claimant for details on alleged exposure and then after 30 days furnish the information to Compensation and Pension Service via e-mail and "request review of DoD's (Department of Defense's) inventory of herbicide operations to determine whether herbicides were used as alleged."  Thereafter, if the DoD inventory review does not confirm that Agent Orange was used in the area where the Veteran served, VA claim developers must then send a request to the Joint Services Record Research Center (JSRRC) to verify whether the Veteran was exposed to herbicides. 

The service personnel records show that the Veteran served in the United States Navy aboard naval vessels, to include USS Lexington CV-16, USS Arcadia AD-23, USS America CV-66, and USS Jovett DLG-29.  His duties included shop store operator, stock clerk, correction specialist, general damage control, maintenance man, barber shop barber, stocking shelves, sales floor, security specialist, and ship store.  He also served as a club manager while stationed in Guam from April 1979 to July 1981.  

In its Memorandum Decision the Court found that the duty to assist required the Board to remand the claim for compliance with Manual M21-1MR procedures for verifying the Veteran's herbicide exposure.  Consequently, since it does not appear that this development was carried out, the Board finds that it has no alternative but to remand this matter so this action may be undertaken by the RO.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request from the Compensation and Pension Service a review of the inventory of herbicide operations maintained by the DoD to determine whether herbicides were used or tested as alleged by the appellant. If the Veteran's exposure is not verified by the request to the Compensation and Pension Service, verification should be sought from JSRRC and the Department of the Navy.  The RO should forward a list of the Veteran's service dates and duty locations, and the appellant's contentions regarding the nature of the Veteran's exposure to herbicides in service to JSRRC and the Department of the Navy, and request verification of his exposure to herbicides.  The results of this development should be outlined in a memorandum for the record.

2.  The RO should then readjudicate the appellant's claim for service connection for the cause of the Veteran's death, to specifically encompass the exposure to herbicides that the appellant has alleged.  The adjudication process must include a specific finding of whether or not the appellant's contentions pertaining the Veteran's exposure to herbicides in service are verified.  If herbicide exposure is verified, the RO should arrange for any further development indicated (e.g., a medical nexus opinion).  If the claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the appellant and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



